Citation Nr: 1758059	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of the Veteran's son, C.M.C., as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1971 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In September 2015 the Board denied the claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated June 15, 2016 granted the motion and remanded the case to the Board.  In May 2017, the Board remanded the case pursuant to the JMR and the case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the May 2017 Board remand, the AOJ was instructed to obtain a retrospective medical opinion due to an absence of medical evidence during the relevant period on appeal.  Chotta v. Peake, 22 Vet. App. 80 (2008).  A VA medical opinion was obtained in July 2017.  The examiner concluded, in part, that no new evidence was found that enlightens this case since the September 2015 Board decision, and he did not discover any new thread of evidence regarding C.M.C.'s condition and/or functional status to differ with the September 2015 Board decision.

Review of the evidentiary record shows that the Veteran submitted additional statements pursuant to the claim in January 2017 and August 2017, as well as C.M.C's additional private treatment records in January 2017.  These private treatment records are relevant, not previously associated with the record at the time of the September 2015 Board decision, and dated from February 1996 to May 2003.

A claimant is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a result, a remand is needed for the AOJ to obtain and associate with the claims file a supplemental opinion after review of the complete evidentiary record, to include C.M.C.'s additional private treatment records associated with the record in January 2017.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's claims file to a qualified clinician to provide a retrospective opinion.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  An examination is only required if deemed necessary by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's son, C.M.C., was permanently incapacitated for self-support prior to his 18th birthday in January 2008. 

Although an independent review of the claims file is required, the examiner's attention is drawn to C.M.C.'s diagnosed disabilities, including partial complex epilepsy, cerebral injury, spasticity, and impaired vision.  

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, the AOJ should review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


